Citation Nr: 1700662	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  09-49 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of transurethral valve ablation surgery, performed in January 2005.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for "transurethral resection of the bladder, with residuals of chronic renal insufficiency (CRI), anemia, fatigue, and bladder pain."

As a matter of background, the Board issued a decision in this matter in October 2013, which denied entitlement to compensation under 38 U.S.C.A. § 1151.  In reaching that decision, the Board relied upon evidence which showed that in April 2010, the Veteran underwent a prosthetic stent placement by a private physician which the Veteran admitted resolved his symptoms.  The Veteran appealed that decision to the Court of Appeals for Veterans' Claims (Court).  In April 2015, the Court issued a memorandum decision which set aside the Board's October 2013 decision.  Specifically, the Court noted that, despite the Veteran's disability resolving after the April 2010 surgery, the Board failed to adequately address whether the Veteran's symptoms worsened between the 2005 VA surgery and the 2010 private surgery.  The Court also found the 2013 medical opinion, which the Board relied upon in denying the claim, to be inadequate because it was not "fully responsive" to the issues in question.  As such, the Court remanded the matter back to the Board to provide an adequate statement of reasons or bases for any subsequent decision and to determine whether a medical examination is needed to assess the period between the 2005 VA surgery and the 2010 private surgery.  The Board has taken all steps required by the Court in its remand, and the matter is appropriately returned to the Board for further appellate review at this time.

In February 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO.  A transcript of that hearing is of record.  

FINDINGS OF FACT

1. Following the Veteran's January 2005 transurethral valve ablation surgery, the Veteran experienced worsening of chronic renal insufficiency and flank pain; he did not experience worsening of anemia, fatigue or dizziness, urinary retention or incontinence, hydronephrosis, or hypertension.

2. The Veteran's increased chronic renal insufficiency and flank pain were neither actually, nor proximately caused by his January 2005 transurethral valve ablation surgery.


CONCLUSION OF LAW

The criteria for disability compensation under the provisions of 38 U.S.C.A. § 1151 for the residuals of transurethral valve ablation surgery performed in January 2005 have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in September 2008.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, VHA opinions, signed consent forms, Social Security Administration (SSA) records, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

II. Entitlement Under 38 U.S.C.A. § 1151

A veteran who suffers disability or death resulting from hospital care or medical or surgical treatment or examination provided by a VA employee or in a VA facility is entitled to compensation for the additional disability "in the same manner as if such additional disability...were service-connected," if the additional disability was not the result of willful misconduct and was proximately caused by "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of [VA] in furnishing" that treatment or "an event not reasonably foreseeable."  38 U.S.C.A. § 1151(a)(1)(A), (B) (West 2014); 38 C.F.R. § 3.361(a)-(d) (2016); Viegas v. Shinseki, 705 F.3d 1374, 1377-78 (Fed. Cir. 2013).

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or CWT program upon which the claim is based, to the veteran's condition after such care, treatment, examination, services, or program has stopped. See 38 C.F.R. § 3.361(b). VA considers each involved body part or system separately.  Id.  The additional disability or death must not be the result of the veteran's willful misconduct.  See 38 C.F.R. § 3.1(n) (2016).  Additional disability is a prerequisite for subsequent elements.   

If additional disability is shown, then the other elements must be established, including causation.  See 38 C.F.R. § 3.316(c)-(d) (2016).  The causation element of a section 1151 claim requires evidence of both "actual causation" and "proximate causation."  Actual causation requires that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the Veteran" by VA or in a VA facility.  38 U.S.C.A. § 1151(a)(1).  The "proximate cause" of the Veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part" of VA, or "an event not reasonably foreseeable." 38 U.S.C.A. §§ 1151(a)(1)(A), 1151(a)(1)(B).

The Veteran's assertions regarding his claim have changed during its pendency, as his medical situation had altered.  Initially, he filed a § 1151 claim in November 2007 based on a January 2005 surgery at a VA medical center (VAMC).  He stated that his disabilities after that surgery included chronic renal insufficiency, anemia, chronic fatigue, and bladder/flank pain.  At one point, he also claimed the January 2005 surgery was a transurethral resection of the prostate.  (See February 2008 claim of service connection).  In June 2008, he stated that his symptoms included dependence on self-catheterization, large bladder diverticula, kidney failure (requiring placement on the kidney transplant list), and chronic renal insufficiency.

In April 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  At that time he stated that he had issues with urination before the 2005 surgery, and that it had worsened thereafter.  He explained that he had problems with frequent urination  beginning in 2004.  He stated that medical personnel had told him he had an enlarged prostate that was causing his urination and bladder problems.  He reported that he required catheterization following his surgery.  A urologist told him after the surgery that there was no way to fix the problem and he would continue to require catheterization.  He testified to urinary tract infections from catheter use.  (See DRO Transcript).

During his February 2012 Board hearing, the Veteran testified that he no longer required the use of a catheter and that his urinary problems had resolved.  He reported a June 2010 prosthetic stent placement by a private physician, which resolved his prior symptoms.  He also reported that he now understood that VA had not conducted a transurethral resection of the prostate in 2005.  He denied kidney/flank pain.  He reported current symptoms included nighttime voiding.  He asserted that VA had performed the wrong surgery on him in 2005 and that they had placed him on the transplant list to correct that error.  (See Hearing Transcript).

The evidence of record shows that the Veteran did have surgery on January 4, 2005, and that it failed to resolve his urinary problems.  The postoperative report showed that the procedure was ablation of the posterior urethral valves.  In a January 4, 2005 post-operative record associated with the surgery, the Veteran reported no pain and expressed his understanding of how to take care of the catheter.  On January 10, 2005, a VA chief resident noted that the Veteran was status post ablation and that his catheter was in place but should be removed that day.  This record states: Continue clean intermittent catheterization (CIC) for life with goal volumes less than 400cc.  

The evidence of record also indicates that the Veteran's urinary symptoms were fully resolved in 2010, following a laser ablation of the prostate.  Particularly, evidence from his private physician show that postoperatively he had good emptying of the bladder.  He had resolution of his pain without a need to perform a CIC.  He had no more urinary incontinence.  Follow up records showed the Veteran was doing "fantastic" and "great."  (See August 2010 and February 2011 Dr. C.T. records showing his urine stream was strong, flank pain was resolved, and no active problems were noted).  

In August 2013, a Veterans Health Administration (VHA) opinion confirmed that the Veteran had no additional disability.  The urologist noted the Veteran's assertions that he had residuals of dizziness, fatigue and pain due to the procedure performed in January 2005.  She also noted his assertion that if a TURP had been performed he would have avoided continued urinary retention, a need for a Foley, and prevented renal damage.  She noted that the planned procedure was "bladder neck incision" and not a TURP, via the operative report.  Also, the procedural actually performed was a transurethral valve ablation, not a transurethral resection of the bladder.  That opinion indicated that pelvic/flank pain resolved after the 2005 surgery and that symptoms of fatigue/dizziness were multifactorial and most likely related to other causes, to include treatment for a brain tumor between May 2008 and April 2009.  Further, renal insufficiency was present before the surgery and the urologist suspected that clean intermittent catheterization was not taking place as recommended.  The examiner found no increase in renal insufficiency because the creatinine level was unchanged.  Regarding the appropriateness of the surgery, she stated that he was scheduled for bladder neck incision.   When the posterior urethral valves were found, the appropriate procedure was valve ablation.  This conclusion makes sense in the context of the January 2005 operative report which states: "Upon further review, urethral valves could be seen ballooning out bilaterally.  The valves were then ablated."  In any case, there was no additional disability.  
 (See August 2013 VHA Opinion).

As discussed above, the Board previously denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151 in an October 2013 decision.  Specifically, the Board found the August 2013 VHA opinion to be particularly persuasive.  The Board found that "while the January 2005 surgery did not correct the urinary problems, there was no additional disability after the surgery because such symptoms were already in existence prior to the surgery.  Further, the urinary problems were resolved in 2010 by an outside provider.  Additional disability is essential element of the claim.  38 C.F.R. § 3.361(b).  Without this element it is not necessary to consider the others, including causation.  See 38 C.F.R. § 3.361(c)-(d)."  (See August 2013 BVA Opinion).  

The Court reversed that decision and remanded it for a new examination and to address the period between his 2005 VA surgery and the 2010 private surgery, which the Veteran admits resolved his disability.  Specifically, the Court found that the Board did not adequately address whether the Veteran's symptoms worsened between the 2005 VA surgery and the 2010 private surgery.  The Court also found the 2013 VHA opinion to be less than fully responsive to the issue in question because the 2013 opinion found the Veteran to have no additional disability following the 2005 surgery, whereas the evidence of record indicated otherwise.  (See April 2015 CAVC Decision).

In November 2015, the Board requested an independent medical evaluation of the Veteran's disability between the 2005 and 2010 surgeries.  A December 2015 evaluation was completed by a urologist at the University of Wisconsin.  The examiner found that the Veteran did not have additional disability of the genitourinary system following his transurethral valve ablation in 2005.  He stated that his voiding function was poor prior to surgery and remained as such following surgery.  Further, his renal function "was largely stable in the following years although it did worsen at times."  (See December 2015 Independent Medical Evaluation).

The matter was returned to the Board in June 2016, at which time it found the December 2015 medical opinion to be inadequate to rely upon in addressing the question at hand and requested an addendum opinion that would specifically address all of the Veteran's contentions and recorded symptoms between the 2005 and 2010 surgeries.  Such opinion was offered in August 2016.  The examiner reviewed the entire medical record, taking care to record all medical findings, as well as the Veteran's various testimony.  The examiner found that the Veteran's highest documented creatinine level before the January 2005 surgery was 2.8 mg/dl.  His highest creatinine level from January 2005 to April 2010 was 5.1.  Therefore, the evidence suggests that the Veteran's CRO did, in fact, worsen after the January 2005 surgery.  (See August 2016 Independent Medical Evaluation, p. 3).  The examiner also found that the Veteran did complain of left flank pain prior to his 2005 surgery but did not complain of bladder or right flank pain.  After the surgery, multiple documented instances of right flank pain were found.  Therefore, it appeared as through right flank pain did worsen after the 2005 surgery.  (See August 2016 Independent Medical Evaluation, p. 7).

Regarding the other symptoms in question, the examiner stated that the Veteran's hemoglobin levels increased between his surgeries with no evidence of a blood transfusion, therefore, any pre-existing anemia did not worsen after the January 2005 surgery, but rather improved.  (See August 2016 Independent Medical Evaluation, p. 5). Complaints of dizziness and fatigue were evident in the medical record prior to the 2005 surgery, as well as after, and therefore the evidence did not support a finding that the Veteran's chronic fatigue and dizziness were worsened following the 2005 surgery. (See August 2016 Independent Medical Evaluation, p. 5).  

Prior to the January 2005 surgery, the Veteran was in total urinary retention and required either an indwelling catheter or CIC to drain his bladder.  Up until April 2010, he remained in total urinary retention requiring either an indwelling Foley catheter or CIC to drain his bladder,  Therefore, the urinary retention, which was total, remained the same level of severity between January 2005 and April 2010, and did not worsen.  (See August 2016 Independent Medical Evaluation, p. 8).  Likewise, the Veteran reported a pre-existing history of urinary incontinence prior to his January 2005 prostate surgery.  He also reported incontinence of varying severity after that surgery.  Although it is not quantified in the medical records (i.e., in terms of episodes or pads per day), the available medical and lay evidence shows that the severity of the urinary incontinence was similar before and after the January 2005 surgery and there is no evidence that it worsened.  (See August 2016 Independent Medical Evaluation, p. 9).  

The Veteran had moderate to severe right hydronephrosis and moderate left hydronephrosis prior to his January 2005 prostate surgery.  A renal ultrasound following his surgery in March 2005 showed that overall appearance was unchanged from a pre-surgical ultrasound.  Therefore, there is no evidence that the hydronephrosis worsened following the January 2005 prostate surgery (See August 2016 Independent Medical Evaluation, p. 10).  Finally, the Veteran's hypertension was medically managed prior to the 2005 surgery.  Following the surgery, he continued to have managed hypertension requiring only a single agent anti-hypertensive.  Therefore, there is no evidence that his hypertension worsened following the January 2005 prostate surgery.  (See August 2016 Independent Medical Evaluation, p. 11).  

Regarding the two symptoms which the urologist found to have worsened between January 2005 and April 2010, the examiner stated that the worsening CRI is complex but likely due to a combination of the natural progression of the disease and the Veteran's failure to follow medical instructions.  The natural progression of CRI is not completely clear in the medical literature.  However, there are well known risk factors for progression, including hypertension and proteinuria.  The Veteran had both of those issues, as documented in the medical record prior to his 2005 surgery.  The examiner cited a published article on the risk factors of chronic kidney disease in stating that both are clear risk factors in progressive decline in renal function.  Medical literature also supported the fact that high body mass index (BMI) has been found to contribute to progressive decline in renal function, noting that the Veteran was overweight with a BMI of 28.  The fact that the Veteran also had low/normal albumin also suggests that inflammation unrelated to his surgery likely contributed to his decline in renal function.  Any failure to follow medical instructions, if present, likely had a minor impact on his decline in kidney function.  Most of the complaints made by the Veteran occurred during sleep, indicating he probably failed to follow prescribed catheterization instructions.  The examiner stated that failure to comply could not be proven, but that his experience indicated that it is a common cause of worsening urinary symptoms.  Regardless, it was likely only a minor factor, and the above cited factors, including BMI, hypertension, and inflammation were likely the cause of the Veteran's worsening CRI. (See August 2016 Independent Medical Evaluation, p. 11).  

The Veteran's worsening flank pain was not due to the natural progression of the genitourinary disease or by failure to follow instructions.  The examiner stated that it was not a reasonably foreseeable risk that would have been disclosed prior to surgery.  Rather, the examiner stated that it is highly unlikely from an anatomical or physiological perspective that the flank pain the Veteran experienced after the 2005 surgery had any relationship to that surgery.  In reaching this conclusion, the examiner cited to a medical finding that the pain was likely musculoskeletal in nature, and not having to do with the surgery itself.  Rather, the examiner opined that that pain was more likely the result of an unrelated muscle spasm.  (See August 2016 Independent Medical Evaluation, p. 11).  

The Board finds that the August 2016 opinion addresses all of the deficient issues in the previous opinions of record.  The examiner reviewed the entire record, including the Veteran's lay statements, as well as the voluminous medical evidence, and cited to all evidence of symptomatology recorded during the periods in question, providing a complete review of the Veteran's prior medical history and description of his disabilities.  Further, the opinions rendered by the 2016 examiner also cited to known medical principles, various medical treatises, as well as his own professional experiences.  The examiner is a medical doctor, and specializes in urology; there is no indication that he lacks the medical expertise to provide the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009) (an adequate opinion provides a factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if, any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one." (internal quotation marks omitted)).  

In light of the above opinion, the Board again finds that compensation pursuant to 38 U.S.C.A. § 1151 is not appropriate in this matter.  At the outset, the Board notes that the medical evidence of record, including private medical evidence submitted from the Veteran's private physician, and the Veteran's own testimony supports the finding that his symptomatology resolved following the April 2010 surgery.  Absent a finding of an essential element of the claim, namely, any additional disability, the Board cannot award compensation for the period after the April 2010 surgery.  38 C.F.R. § 3.361(b).  

Likewise, for the period between January 2005 and April 2010, the Board finds that service connection for any manifestations including anemia, fatigue or dizziness, urinary retention or incontinence, hydronephrosis, or hypertension must also be denied.  Here, the Board refers specifically to the August 2016 medical evaluation, which thoroughly reviewed the entire record and found that the medical evidence does not support a finding of any additional disability.  Id.  Without a finding of additional disability, it is not necessary to consider the other elements, including causation.  See 38 C.F.R. § 3.361(c)-(d).  

Finally, the Board does acknowledge that the Veteran did have increased disability between January 2005 and April 2010 with regard to flank pain and chronic renal insufficiency.  However, the Board finds that the record does not support actual causation of either by the Veteran's 2005 VA surgery.  In this case, the August 2016 medical opinion finds that the Veteran's worsening CRI was not the result of his 2005 surgery, but rather due to the natural progression of the disease, as supported by the Veteran's various unrelated risk factors, as well as any minor increase due to the possibility that the Veteran did not follow medical instructions.  There is simply no evidence in the record to indicate that that increase in disability was the result of the Veteran's 2005 surgery.  Likewise, the Veteran's increased flank pain was found to be the result of an unrelated musculoskeletal issue.  While it was an "event unforseeable" it was not attributed to the procedure in question and thus cannot serve as a basis for service connection here.

Neither is there any evidence that the surgery proximately caused an increase in the Veteran's symptoms.  There is no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  Particularly, with regard to the Veteran's flank pain, although the August 2016 examiner found this to be an event not reasonably foreseeable from the surgery, given the musculoskeletal nature of the pain, it is highly unlikely that the pain had anything to do with the 2005 surgery, either anatomically or physiologically.  

The Board does acknowledge and consider the Veteran's various testimony regarding his symptoms, but finds them to be less persuasive.  As discussed above, the Veteran's assertions have changed during the pendency of his claim.  While he is competent to state what he has personally experienced regarding his urinary disability under 38 C.F.R. § 3.159(a)(2), the Board finds that the assertion that he developed the symptoms of dizziness and a low energy level (weakness) only after the surgery to be in conflict with the above-cited medical evidence of record.  For example, he contends that, prior to the VA surgery his only symptoms were the urinary problems that prompted that procedure and his testimony appears to indicate that he only had to self-catheterize following the surgery.  However, as noted above, the records show otherwise.  A September 27, 2004 VA record showed a recent diagnosis of benign prostatic hypertrophy (BPH), with one liter of residuals after voiding urine.  He was discharged with an indwelling Foley catheter.  His creatinine had continued to rise and he had hypertension.  He stated that he was having trouble controlling his bladder and would wake up with urine in his bed.  The next day he visited the VA renal clinic where he reported symptoms of headache, weakness and dizziness.  He also suffered frequent urination.  Urinary incontinence was noted for the past five months.  His diagnosis was questionable acute or chronic renal failure and anemia of unknown etiology.  

Other records in the file also show similar and other symptoms pre-surgery.  (See November 2004 VA primary care initial visit record showing incontinence at night and November 2004 VA genitourinary record showing severe lower urinary tract infections).  The evidence shows that the Veteran's testimony that he was first instructed on how to use the catheter and to do a CIC after surgery is incorrect because he was instructed at least twice before the surgery.  (See October 2004 VA urology licensed vocation nurse note and December 20, 2004 VA urology note).  

After the surgery, an April 2005 VA genitourinary record noted that he had acute urinary retention from September 2004 "but had [lower urinary tract symptoms] prior to this."  His left flank pain had resolved and he had a CIC before surgery and indwelling catheter after.  The assessment was urination status post posterior urethral valve (PUV) release.  He had continued nocturnal incontinence and a condom catheter was recommended for that.  It was also noted he had continued anemia.  

The December 2004 anesthesia pre-operative history and physical examination record noted that he had no weakness, dizziness or angina symptoms.  He was able to walk as far as he wanted.  He was noted to have the CRI, urinary incontinence, hypertension and hyperlipidemia.  Although weakness or dizziness were not indicated in this record, the evidence above shows he did suffer such symptoms prior to his surgery and this was part of the reason for his surgery in the first place, in addition to his urinary symptoms.

After a careful review of all medical evidence of record, the Board finds that some but not all of the Veteran's statements are consistent with the medical record.  The Board finds the Veteran's memory is not fully accurate regarding the onset of his current symptoms.  See Caluza v. Brown, 7 Vet. App. at 511.  

Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).  Here, the Board recognizes that lay evidence may be competent on a variety of matters concerning the nature and cause of disability, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person; there is no evidence that he holds the appropriate medical training and expertise to render such an opinion, and thus, is not competent to make an etiological conclusion regarding the cause of his worsening CRI or flank pain, especially in light of the August 2016 urologist's conclusions to the contrary and the fact that the evidence fails to demonstrate any causation by the 2005 surgery.  See id.  As such, the Veteran's testimony is afforded less weight than the medical opinions of record.  

In conclusion, the Board finds that the evidence does not support a grant of compensation under 38 U.S.C.A. § 1151.  The Board is sympathetic to the fact that the Veteran's surgery did not resolve his disability in January 2005.  However, because the evidence is against a finding that the Veteran's January 2005 surgery actually or proximately caused any worsening CRI or flank pain, compensation cannot be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


						(CONTINUED ON NEXT PAGE)








ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for the residuals of transurethral valve ablation surgery performed in January 2005 is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


